EXHIBIT 10.1

 
SERVICES AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of March 28. 2014 (the “Effective
Date”) by and between JSDC, Inc., a corporation organized under the laws of the
State of Delaware with a place of business at 122 Red Maple Lane, Mountville, PA
17554 (“JSDC”) and AntriaBio, Inc., a Delaware corporation with a place of
business at 890 Santa Cruz Avenue, Menlo Park, CA 94025 (“Company”).
 
In consideration of the mutual covenants set forth in this Agreement, JSDC and
Company hereby agree to an exchange of restricted Company common stock (each a
“Share” and collectively, the “Shares”) for professional services under the
following terms and conditions:
 
1.
Services

 
JSDC agrees to provide, and Company agrees to accept and pay for in accordance
with Section 2 below, the following Consulting Services (“Services”):
 
 
·
Evaluation, analysis and recommendations pertaining to Company’s digital IR
strategy and reach

 
 
·
Evaluation, analysis and recommendations pertaining to Company’s existing
Investor Relations website and investor materials

 
 
·
Introductions to third-party service providers that can assist with market
awareness objectives of Company

 
 
·
Introductions to prominent members of the financial media

 
 
·
Introductions to analysts, brokers, fund managers and other financial service
providers that can support Company’s business development and financing
objectives

 
2.
Consideration

 
Company shall pay to JSDC the following Equity Fee (the “Equity Fee”) in
consideration for the Services:
 
3,000,000 Shares of restricted common stock of the Company payable in the amount
of 250,000 restricted common stock per month over a 12-month period according to
the following payment schedule:


 
a)
250,000 shares upon execution of this Agreement

 
b)
250,000 shares on May 1, 2014

 
c)
250,000 shares on June 1, 2014

 
d)
250,000 shares on July 1, 2014

 
e)
250,000 shares on August 1, 2014

 
f)
250,000 shares on September 1, 2014

 
g)
250,000 shares on October 1, 2014

 
h)
250,000 shares on November 1, 2014

 
i)
250,000 shares on December 1, 2014

 
j)
250,000 shares on January 1, 2015

 
k)
250,000 shares on February 1, 2015

 
l)
250,000 shares on March 1, 2015



The Company represents that any Shares issued by the Company for payment of the
Equity Fee are duly authorized, validly issued, fully paid and
nonassesable.  Attached as Appendix A is (i) documentation in support of the
Company’s authorization of the Equity Fee, including the resolutions of the
Company’s Board of Directors authorizing and effecting the grant of the Equity
 
1
 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 


Fee, and (ii) the disclosure of any and all restrictions that apply to the
Shares granted to JSDC for payment of the Equity Fee.  To the extent that JSDC
desires such Shares to be in a party name other than JSDC, JSDC will notify the
Company in writing and the Company shall comply with such request.


In the event of a Change of Control (as defined below) prior to the Expiration
Date of this Agreement, Company shall pay to JSDC 100% of the Equity Fee
described in Section 2 of this Agreement. For purposes of this Agreement, a
“Change of Control” means either the acquisition of the Company by another
entity or a sale of all or substantially all of the assets of the Company.


3.
Term of Service

 
The term of this Agreement is 12 Months, to begin on the Effective Date and
ending on April 1, 2015 (the “Expiration Date”).  Notwithstanding any provision
herein to the contrary, either party may terminate this Agreement at any time
upon at least thirty (30) days prior written notice to the other party.  For the
avoidance of doubt, in the event this Agreement is terminated by the Company or
JSDC prior to the Expiration Date, the Company shall not be obligated to pay to
JSDC the entire Fee, but JSDC shall be entitled to that portion of the Equity
Fee that is attributable to the period of time through the date of termination
(based upon the vesting schedule set forth in Section 2 above).
 
4.
Indemnification

 
The Company shall be solely responsible for its products, the content of its
website, its IR/PR communications, and its advertising materials, and any claims
it makes about its products or its business, and any losses related to the
aforementioned, and shall, at its sole cost and expense, defend and indemnify
JSDC and hold JSDC harmless from and against any claims, loss, suit, liability
or judgment, including reasonable attorney’s fees and costs, arising out of, or
in connection with Company’s products, website, IR/PR communications or
advertising published/aired hereunder, including, without limitation, for any
violations of securities laws or regulations, misrepresentations, false
advertising, libel, slander, violation of right of privacy, plagiarism,
infringement of copyright or other intellectual property interest, except in the
case of JSDC’s unauthorized or negligent use of any information prepared by
Company.
 
In connection with the engagement of JSDC to assist the Company, the Company
understands and acknowledges that JSDC may use and rely upon and further
disseminate information created or provided by the Company, including but not
limited to publicly available information such as information contained in the
Company’s SEC filings, press releases, and on the Company’s website. The Company
expressly does not authorize JSDC to utilize or disclose material, non-publicly
available information with respect to the Company to any third party.
 
If JSDC, its affiliates, each other person or entity, if any, controlled by JSDC
or any of its affiliates, their respective current and former officers,
directors, partners, attorneys, owners, employees and agents, and the heirs,
successors and assigns of all of the foregoing persons or entities
(collectively, “JSDC Indemnitees”) become involved in any capacity in any
pending or threatened claim, suit, action, proceeding, investigation or inquiry
(including, without limitation, any shareholder or derivative action or
arbitration proceeding) (collectively, a “Proceeding”) (i) in connection with or
arising out of any untrue statements or alleged untrue statements of a material
fact contained in any information supplied or provided by the Company; (ii) in
connection with or arising out of any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading contained in any
information supplied or provided by the Company; or (iii) otherwise only in the
case where such JSDC Indemnitee has not otherwise acted negligently or is not in
breach of this Agreement, in connection with any matter in any way relating to
or referring to this Agreement or
 
2

 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 


arising out of the matters contemplated by this Agreement, including, without
limitation, related services and activities prior to the date of this Agreement,
the Company agrees to indemnify, defend and hold the JSDC Indemnitees harmless
to the fullest extent permitted by law from and against any losses, claims,
damages, liabilities and expenses in connection with any Proceeding, except to
the extent that it shall be determined by a court of competent jurisdiction in a
judgment that has become final in that it is no longer subject to appeal or
other review that such losses, claims, damages, liabilities and expenses
resulted solely from the willful misconduct of JSDC.  In addition, if any of the
JSDC Indemnitees becomes involved in any capacity in any Proceeding in
connection with any matter in any way relating to or referred to in this
Agreement or arising out of the matters contemplated by this Agreement, the
Company will reimburse the JSDC Indemnitees for their reasonable legal and other
expenses (including the cost of any investigation or preparation in connection
with any Proceeding) as such expenses are incurred by the JSDC Indemnitees in
connection therewith.  If such indemnification is not available or is
insufficient to hold the JSDC Indemnitees harmless for any reason, the Company
agrees that in no event will it contribute less than the amount necessary to
assured that the JSDC Indemnitees are not liable for losses, claims, damages,
liabilities and expenses in excess of the amount of fees actually received by
JSDC pursuant to this Agreement.
 
The Company further agrees that JSDC, its affiliates, each other person or
entity, if any, controlled by JSDC or any of its affiliates, their respective
current and former officers, directors, partners, attorneys, owners, employees
and agents, and the heirs, successors and assigns of all of the foregoing
persons or entities shall not have any liability to the Company, any person
asserting claims on behalf of or in the right of the Company, or any of the
Company’s directors, employees, owners, parents, affiliates, security holders or
creditors for, any losses, claims, damages, liabilities and expenses in
connection with any matter in any way related to or referred to in this
Agreement or arising out of the matters contemplated by this Agreement,
including without limitation, related services and activities prior to the date
of this Agreement, except (i) where JSDC or any of its affiliates is in breach
of this Agreement or has otherwise acted negligently and (ii) to the extent that
it shall be determined by a court of competent jurisdiction in a judgment that
has become final in that it is no longer subject to appeal or other review that
such losses, claims, damages, liabilities and expenses resulted solely from the
willful misconduct of JSDC.
 
The Company will not settle, compromise or consent to the entry of any judgment
in or otherwise seek to terminate any Proceeding in respect of which indemnity
may be sought hereunder, whether or not any JSDC Indemnitee is an actual or
potential party to such Proceeding without JSDC’s prior written consent, unless
the Company has given JSDC reasonable prior written notice thereof and such
settlement, compromise, consent or termination (i) includes an unconditional
release, in form and substance satisfactory to JSDC, of the JSDC Indemnitees
from all liability in any way related to or arising out of such Proceeding and
(ii) does not impose any actual or potential liability upon the JSDC Indemnitees
and does not contain any factual or legal admission by or with respect to the
JSDC Indemnitees or any adverse statement with respect to the character,
professionalism, due care, loyalty, expertise or reputation of the JSDC
Indemnitees or any action or inaction by the JSDC Indemnitees.  The foregoing
indemnity agreement shall be in addition to any rights that any indemnified
person may have at common law or otherwise.
 
If any JSDC Indemnitee is requested or required to appear as a witness in any
action brought by or on behalf of or against the Company or any affiliate of the
Company in which JSDC is not named as a defendant, the Company agrees to
reimburse JSDC for all expenses incurred by such person in connection with such
person appearing and preparing to appear as a witness, including, without
limitation, the fees and disbursements of JSDC’s legal counsel.
 
5.
Confidential Information

 
All information supplied by one party to the other party in connection with this
Agreement shall be given in confidence.  Neither party shall disclose any such
information to any third party
 
3

 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 


without prior written consent of the other party. Both parties shall take such
precautions, contractual or otherwise, as shall be reasonably necessary to
prevent unauthorized disclosure of such information by their employees during
the term of this Agreement and for a period of two (2) years thereafter.
 
6.
Entire Agreement

 
This Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties related to the subject
matter hereof. No modification of this Agreement shall be valid unless made in
writing and signed by both of the parties hereto.
 
7.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to conflict of laws principles.
 
8.
Waiver

 
The waiver by either party of any breach or failure to enforce any of the terms
and conditions of this Agreement at any time shall not in any way affect, limit,
or waive such party’s right thereafter to enforce and compel strict compliance
with every term and condition of this Agreement.
 
9.
No Right to Assign

 
Neither party has the right to assign, sell, modify, or otherwise alter this
Agreement, except upon the express written advance approval of the other party,
which consent can be withheld for any reason.
 
10.
Further Assurances

 
At any time or from time to time after any issuance of securities, the parties
agree to cooperate with each other, and at the request of the other party, to
execute and deliver any further instruments or documents and to take all such
further action as the other party may reasonably request in order to evidence or
effectuate the consummation of such issuance.
 
11.
Severability

 
The parties agree to replace any such invalid or unenforceable provision with a
new provision that has the most nearly similar permissible economic and legal
effect.
 
12.
Force Majeure

 
Except for the obligation to pay money, neither party shall be liable to the
other party for any failure or delay in performance caused by acts of God,
fires, floods, strikes, whether legal or illegal, water damage, riots, epidemics
or any other causes beyond such party’s reasonable control, and such failure or
delay will not constitute a breach of this Agreement.
 
13.
Attorney’s Fees

 
In the event any party to this Agreement employs an attorney to enforce any of
the terms of the Agreement, the prevailing party shall be entitled to recover
its actual attorney’s fees and costs, including expert witness fees.
 
4

 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 


The parties represent and warrant that, on the date first written above, they
are authorized to enter into this Agreement in its entirety and duly bind their
respective principals by their signatures below.
 


 
EXECUTED as of the date first written above.
 


 
JSDC, Inc (“JSDC”)
AntriaBio, Inc. (“Company”)
 
 
By:  /s/ Justin Schreiber                  
        Justin Schreiber
 
Title: President
 
Date signed: March 31, 2014
 
 
 
By: /s/ Nevan Elam                 
        Nevan Elam
 
Title:  CEO
 
Date signed: March 28, 2014
 



5

 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 




Appendix A
 
 
 
6

 
 
JSDC Initials _________ Company Initials _________
 
 

--------------------------------------------------------------------------------

 

